Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 3-6, 8-12, 14-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raheman et al. (US 20150091891 A1).
Regarding claim 2, Raheman et al. discloses a processor-implemented method for generating 3-Dimensional (3D) object image variations, the method comprising 
rendering a plurality of color and depth (RGB-D) image pair variations of an object based on a synthesized RGB-D image pair of the object (Teleporting device/Teleporting terminal: A computer device or a combination of devices coupled to an internet enabled computing device comprising of at least one RGB (Red, Green, Blue) sensor, which is a high definition camera with HD resolution of 720P (1280.times.720 pixels) or Full HD resolution of 1080P (1920.times.1080 pixels) that captures the live object images at each of the teleporting terminal; at least one audio sensor, and at least one depth sensor, which is based on generating 3D maps of the objects at each of the teleportation terminal, para. 0048; (depth sensor plus RGB camera) 304, para. 0084), the rendering comprising, 
for each of the variations, 
adjusting visual effects of a generated background scene based on application of simulated camera parameters (computer programs that fine tunes in real time the composition 
Regarding claim 3, Raheman et al. discloses the method of claim 2, wherein the object is based on a 3D model of the object (computer graphics and 3D models of merchandise, such as a given model of a washing machine 210, para. 0078).
Regarding claim 4, Raheman et al. discloses the method of claim 3, wherein the 3D model of the object is generated by one or more of a computer aided design (CAD) tool (drawing tool function 326, para. 0040), a 3D scanning tool configured to scan a physical sample of the object, and a 3D sculpting tool.
Regarding claim 5, Raheman et al. discloses the method of claim 2, wherein the rendering further comprises, for each of the variations, adjusting visual effects of the object based on application of simulated camera parameters (an array may comprise of either multiple micro cameras with their own imaging sensors, or a collection of miniaturized micro or nano lenses focusing light from different perspectives on a single processor chip collectively analyzing the entire image information from all perspectives to measure the depth of each pixel from each perspective, para. 0052).
Regarding claim 6, Raheman et al. discloses the method of claim 2, further comprising generating an object recognition classifier (see figures 1(d), 1(f)) based on a first subset of the rendered RGB-D image pair variations.
Regarding claim 8, Raheman et al. discloses the method of claim 2, wherein the generated background scene comprises a 2-Dimensional (2D) background scene randomly selected from a database of background scenes (background and foreground layers are retrieved from a database of computer generated graphic content, para. 0071).
Regarding claim 9, Raheman et al. discloses a system to render 3-Dimensional (3D) object image variations, the system comprising 

the 2Docket No.: P88568-C1-C1Preliminary Amendment rendering comprising, for each of the variations, 
adjusting visual effects of a generated background scene based on application of simulated camera parameters (computer programs that fine tunes in real time the composition of all the elements of the teleported scene, such as host and remote objects, background layers of computer graphics, para. 0066).
Regarding claim 10, Raheman et al. discloses the system of claim 9, further comprising an image synthesizing circuit to synthesize a color and depth (RGB-D) image pair of an object based on a 3D model of the object (computer graphics and 3D models of merchandise, such as a given model of a washing machine 210, para. 0078), wherein the 3D model of the object is generated by one or more of a computer aided design (CAD) tool (drawing tool function 326, para. 0040), a 3D scanning tool configured to scan a physical sample of the object, and a 3D sculpting tool.
Regarding claim 11, Raheman et al. discloses the system of claim 9, wherein the rendering further comprises, for each of the variations, adjusting visual effects of the object based on application of simulated camera parameters (an array may comprise of either multiple micro cameras with their own imaging sensors, or a collection of miniaturized micro or nano lenses focusing light from different perspectives on a single processor chip collectively 
Regarding claim 12, Raheman et al. discloses the system of claim 9, further comprising a machine learning system to generate an object recognition classifier (see figures 1(d), 1(f)) based on a first subset of the rendered RGB-D image pair variations.
Regarding claim 14, Raheman et al. discloses the system of claim 9, further comprising a background scene generator circuit to randomly select the background scene from a database of 2-Dimensional (2D) background scenes (background and foreground layers are retrieved from a database of computer generated graphic content, para. 0071).  

Regarding claim 15, Raheman et al. discloses at least one non-transitory computer readable storage medium having instructions encoded thereon that, when executed by one or more processors, result in the following operations for generating 3-Dimensional (3D) object image variations, the operations comprising 
rendering a plurality of color and depth (RGB-D) image pair variations of an object based on a synthesized RGB-D image pair of the object, the rendering comprising, for each of the variations (Teleporting device/Teleporting terminal: A computer device or a combination of devices coupled to an internet enabled computing device comprising of at least one RGB (Red, Green, Blue) sensor, which is a high definition camera with HD resolution of 720P (1280.times.720 pixels) or Full HD resolution of 1080P (1920.times.1080 pixels) that captures the live object images at each of the teleporting terminal; at least one audio sensor, and at least one depth sensor, which is based on generating 3D maps of the objects at each of the teleportation terminal, para. 0048; (depth sensor plus RGB camera) 304, para. 0084), 
adjusting visual effects of a generated background scene based on application of simulated camera parameters (computer programs that fine tunes in real time the composition 
Regarding claim 16, Raheman et al. discloses the computer readable storage medium of claim 15, wherein the object is based on a 3D model of the object (computer graphics and 3D models of merchandise, such as a given model of a washing machine 210, para. 0078).
Regarding claim 17, Raheman et al. discloses the computer readable storage medium of claim 16, wherein the 3D model of the object is generated by one or more of a computer aided design (CAD) tool (drawing tool function 326, para. 0040), a 3D scanning tool configured to scan a physical sample of the object, and a 3D sculpting tool.
Regarding claim 18, Raheman et al. discloses the computer readable storage medium of claim 15, wherein the rendering further comprises, for each of the variations, adjusting visual effects of the object based on application of simulated camera parameters (an array may comprise of either multiple micro cameras with their own imaging sensors, or a collection of miniaturized micro or nano lenses focusing light from different perspectives on a single processor chip collectively analyzing the entire image information from all perspectives to measure the depth of each pixel from each perspective, para. 0052).
Regarding claim 19, Raheman et al. discloses the computer readable storage medium of claim 15, further comprising generating an object recognition classifier based on a first subset of the rendered RGB-D image pair variations (see figures 1(d), 1(f)).
Regarding claim 21, Raheman et al. discloses the computer readable storage medium of claim 15, wherein the generated background scene comprises a 2-Dimensional (2D) background scene randomly selected from a database of background scenes (background and foreground layers are retrieved from a database of computer generated graphic content, para. 0071).

Allowable Subject Matter
Claims 7, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.